DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 07/27/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; accordingly this action is made final.
The Miller reference is added to rejection of claim 5 in view of amendments.

Response to Arguments
Applicant's arguments filed on 07/27/2022 have been fully considered but they are not persuasive. 
As noted in the detailed analysis below the rejection is based on a combination under 35 USC 103. Busse teaches a system for ground-based missile launch detection using camera sensors. ‘Current Range Safety Capabilities’ teaches a system for ground-based missile launch detection using camera sensors and teaches a system for sending a thrust termination command to the launch vehicle in the event of an errant launch. Applicant has provided arguments pointing out the deficiency of Busse in teaching the thrust termination command and the deficiency of ‘Current Range Safety Capabilities’ in teaching certain details of ground-based missile launch detection (which the rejection relies on Busse to teach). 
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
To the extent that Applicant has directed arguments to the combination under 35 USC 103, Examiner notes that the argument that one of ordinary skill in the art could not be reasonably expected to apply teachings of a missile thrust termination command system (which already uses ground-based missile launch detection) to another ground-based missile launch detection system using camera sensors is not consistent with the standard for obviousness under 35 USC 103. See rationales (A), (B) and (G) at MPEP § 2143(I) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Applicant's arguments are inconsistent with Office guidance for obviousness analysis.
Applicant also argues that ‘Current Range Safety Capabilities’ does not contain an teaching for using optical sensors as part of its thrust termination system. Examiner notes that the rejection does not rely on the optical sensors of the ‘Current Range Safety Capabilities’ system but rather relies on Busse’s optical sensors. Despite this, Pgs. 74-80 document a system which includes multiple modalities of optical launch trackers detailed at pgs. 77-78 which accomplish launch trajectory tracking. This system includes thrust termination used to terminate the flight of the launch vehicle in the event of an errant trajectory, see pg. 78, ‘Command Control’. Again, Busse is relied upon to teach optical missile tracking. 
Applicant has also argues that the fusion processing is missing from the rejection. Please see Busse ¶ 0105 for central-fusion processing of the sensor node data, as noted in the detailed analysis below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council).
Regarding claim 1, Busse teaches a tracking system for a target flight vehicle, the tracking system comprising: (Busse teaches a system for ground-based missile launch detection using camera sensors.)
at least two sensor nodes that are positioned at geographically diverse locations relative to a launch site from which the target flight vehicle is launched, each of the at least two sensor nodes having a lens and at least one visible camera configured to capture images of an anticipated launch trajectory for the target flight vehicle, each of the at least two sensor nodes being configured to determine position data for the target flight vehicle based on the captured images; and (See multiple optical sensor nodes at ¶ 0033 and Fig. 1, positioned at geographically diverse locations relative to a launch site 40. Optical sensors are cameras imaging the launch site, see ¶ 0009 and ¶ 0070. See lenses at ¶ 0088-0091. ¶ 0078 teaches determining the location of the missile in the captured images.)
a fusion processing engine communicatively coupled to the at least two sensor nodes, wherein the fusion processing engine is configured to: (See ¶ 0105 for central-fusion processing of the sensor node data.)
receive the position data for the target flight vehicle from the at least two sensor nodes; (See ¶ 0092, 0105, 0107 and 0112 for receiving position data from multiple sensors.)
integrate the position data from the at least two sensor nodes to determine real-time state vectors for the target flight vehicle; and (As above, ¶ 0092, 0105, 0107 and 0112 teaches integrating position data from multiple sensors. Trajectory vectors are shown at Figs. 19 and 20, ¶ 0092-0094.)
send the real-time state vectors to a range network. (¶ 0105 the real-time state vectors are sent to a network.)
In the field of missile launch trajectory estimation ‘Current Range Safety Capabilities’ teaches a thrust termination system for the target flight vehicle based on the real-time state vectors. (‘Current Range Safety Capabilities’ is a report which documents the missile range launch tracking and testing systems at a number of military facilities. Pgs. 74-80 document a system which includes multiple modalities of optical launch trackers detailed at pgs. 77-78 which accomplish launch trajectory tracking. This system includes thrust termination used to terminate the flight of the launch vehicle in the event of an errant trajectory, see pg. 78, ‘Command Control’)
It would have been obvious to one of ordinary skill in the art to have combined Busse’s missile launch trajectory estimation with ‘Current Range Safety Capabilities’ missile launch trajectory estimation. Busse teaches a system for ground-based missile launch detection using camera sensors. ‘Current Range Safety Capabilities’ teaches a system for ground-based missile launch detection using camera sensors and teaches a system for sending a thrust termination command to the launch vehicle in the event of an errant launch. The combination constitutes the repeatable and predictable result of simply applying the teachings of ‘Current Range Safety Capabilities’ here for the purposes of missile test launch safety. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination teaches the tracking system according to claim 1, wherein the position data determined by the at least two sensor nodes includes elevation and azimuth for the target flight vehicle, and wherein the real-time state vectors determined by the fusion processing engine includes a three-dimensional position and velocity for the target flight vehicle. (See Busse ¶ 0092 for elevation and azimuth determination and Fig. 20 and Busse ¶ 0112 for three-dimensional position and velocity determination.)
Regarding claim 3, the above combination teaches the tracking system according to claim 1, wherein the fusion processing engine is configured to integrate the data by performing a geometric triangulation or Kalman filtering. (See Busse ¶ 0112)
Regarding claim 7, the above combination teaches the tracking system of claim 1, wherein at least one of the fusion processing engine and the at least two sensor nodes are configured to filter out a false track that does not correspond to the target flight vehicle. (Busse ¶ 0074 teaches the sensors and fusion processing filtering out false tracks.)
Regarding claim 8, the above combination teaches the tracking system according to claim 1, wherein each of the at least two sensor nodes includes detection logic that is configured to detect an initial launch of the target flight vehicle from the launch site based on a region-of-interest of a corresponding one of the at least two sensor nodes. (Busse Fig. 1 and ¶ 0034 teach that each of the sensor nodes detect initial launches in their own regions of interest. As above, Busse ¶ 0078 teaches determining the location of the missile in the captured images.)
Regarding claim 9, the above combination teaches the tracking system according to claim 8 further comprising a memory containing stored data corresponding to the anticipated launch trajectory, wherein the detection logic is configured to determine a projected trajectory for the target flight vehicle based on the anticipated launch trajectory. (Busse ¶ 0075 teaches a Kalman filter which takes as input tracked positions of the anticipated launch trajectory to produce a projected trajectory. Busse does not explicitly teach that these past trajectory data are stored with a memory, however Examiner notes that the concept of storing data with a memory would have been obvious to incorporate with predictable result and without undue experimentation. Official Notice is applied here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.)
Regarding claim 10, the above combination teaches the tracking system according to claim 8, wherein the detection logic is configured to mitigate clutter in a field of view of a corresponding one of the at least two sensor nodes. (Busse ¶ 0074 teaches the sensors and fusion processing mitigating clutter by filtering out noise.)
Regarding claim 11, the above combination teaches the tracking system according claim 8, wherein the detection logic is configured to determine a location of the target flight vehicle using pixel centroiding. (Busse ¶ 0073 teaches pixel centroiding.)
Regarding claim 12, the above combination teaches the tracking system according claim 1, wherein the at least two sensor nodes are arranged at cross-angles relative to each other. (Busse ¶ 0009 and Fig. 1 teaches setting up the sensor nodes in columns so that they are facing each other at cross-angles.)
Claim 15 is the method corresponding to the system of claims 1 and 2. Busse uses timing at ¶ 0109 and elsewhere. The system necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 16 is the method corresponding to the system of claims 3. The system necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 20 is the method corresponding to the system of claims 7 and 10. The system necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse  (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council) and Hiebl (US PGPub 2014/0022388)
Regarding claim 4, the above combination teaches the tracking system according claim 1, including tracking hardware includes at least two sensor nodes and the fusion processing engine and teaches using global positioning technology (see rejection of claim 1 and ¶ 0139) 
In the field of missile launch trajectory estimation Hiebl teaches using a global positioning system time server whereby the hardware are regulated to a common clock. (Hiebl is a system for missile launch trajectory estimation. ¶ 0066 teach that the multiple monitoring platform which serve as sensor nodes use synchronous clocking to accomplish tracking and use global positioning, ¶ 0071)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s missile launch trajectory estimation with Hiebl’s missile launch trajectory estimation. Busse teaches a system for ground-based missile launch detection using camera sensors which separately track targets and find the intersection between sensor readings to locate a target in 3D space. Hiebl likewise teaches a similar system for missile trajectory estimation but provides an explicit teaching that synchronous clocking is needed between the hardware. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claims 18 is the method corresponding to the system of claims 8. The system necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse  (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council) and Miller (UG PGPub 2013/0117377).
Regarding claim 5, the above combination teaches the tracking system claim 1, wherein each of the at least two sensor nodes is configured to determine the position data for the target flight vehicle based on alignment of the at least two sensor nodes relative to fiducial reference points located in field of views of the at least two sensor nodes. (Busse, ¶ 0095)
In the field of optical sensor registration based on fiducials Miller teaches that fiducial reference points include antennas and/or buildings. (Miller ¶ 0074 teaches using position of buildings to provide registration fiducials.)
It would have been obvious to one of ordinary skill in the art to have combined Busse’s fiducial alignment teaching with Miller’s fiducial alignment based on buildings. Busse teaches aligning the two missile sensors via a physical fiducial reference in overlapping imagery. Miller teaches using position of buildings to provide registration fiducials. Using large physical objects like buildings to align image sensors cannot be considered a non-obvious improvement, especially in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse  (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council) and Rapanotti (UG PGPub 2008/0258063)
Regarding claim 6, the above combination teaches the tracking system according to claim 1, including the at least two sensor nodes. (See rejection of claim 1)
In the field of missile launch trajectory estimation Rapanotti teaches rotating a focal plane of the camera for alignment with a horizon. (Rapanotti is a system for missile trajectory estimation.  ¶ 0015 and 0016 teach rotating a focal plane of the camera for alignment with a horizon.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s missile launch trajectory estimation with Rapanotti’s missile launch trajectory estimation. The above combination teaches a system for ground-based missile launch detection using camera sensors on the ground looking at the sky to locate a target in 3D space. Rapanotti likewise teaches a system for missile trajectory estimation but provides an explicit teaching of scanning the horizon by aligning cameras to the horizon. Aligning cameras to the horizon when looking for a missile launched from the ground into the sky cannot be considered a non-obvious improvement, especially in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 17, the above combination teaches the computer-implemented method according to claim 15 further comprising aligning the sensor nodes based on fiducial reference points located in field of views of the sensor nodes and a horizon. (As above, Rapanotti teaches aligning the camera to the horizon which is a fiducial reference point located in field of view of the camera.)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse  (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council) and Prince (US Pat No. 9,536,320).
Regarding claim 13, the above combination teaches the tracking system according claim 1, but not the remaining limitations. 
In the field of missile launch trajectory estimation Prince teaches including two visible cameras for redundancy. (Prince teaches a system for missile launch trajectory estimation. Col. 4, ll. 26 teaches including multiple cameras for redundancy.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s missile launch trajectory estimation with Prince’s missile launch trajectory estimation. The above combination teaches a system for ground-based missile launch detection using multiple camera sensors to locate a target in 3D space. Prince likewise teaches a system for missile trajectory estimation but provides an explicit teaching for using multiple cameras for redundancy. Using more than one camera to ensure one is always working cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse  (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council), Prince (US Pat No. 9,536,320) and Sebbag (US PGPub 2005/0161580).
Regarding claim 14, the above combination teaches the tracking system according to claim 13, wherein lens of at least one of the at least two sensor nodes is a wide view lens (See Busse ¶ 0089.)
In the field of camera calibration Sebbag teaches correcting lens distortion and characterize lens distortion by measuring a focal length of the lens relative to star cluster reference points. (¶ 0264-0273 teach correcting lens distortion by measuring focal length relative to star clusters.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based trajectory estimation with Sebbag’s camera calibration. The above combination teaches a system for camera-based missile detection. Sebbag teaches a system for using star clusters as reference points to correct lens distortion for a camera. Being a camera-based missile detection system Busse relies on highly accurate lens distortion correction, even mentioning at ¶ 0081, “irregularities include optical distortion (pincushion effects) and lens aberration which are common in imaging systems and must be accounted for to obtain maximum detection accuracy.” Sebbag teaches such a system using star clusters as reference points. Applying this calibration system as intended cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse  (US PGPub 2006/0284050) in view of ‘Current Range Safety Capabilities’ (Range Commanders Council), and Sebbag (US PGPub 2005/0161580).
Claims 19 is the method corresponding to the system of claims 14. The system necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             
 /AMANDEEP SAINI/            Primary Examiner, Art Unit 2661